PER CURIAM.
This case does not come before the court upon an appeal, but pursuant to an order of the City Court of the City of New York that defendant’s exceptions be heard here in the first instance before judgment.
The statute which authorizes the hearing of exceptions in an appellate court upon a motion for a new trial applies only to a trial by jury (Code C. P. § 1000), and this case was tried by the court without a jury. Further, it has been held that the Appellate Term has no jurisdiction in a proceeding of this nature. Dickson v. Manhattan R. Co., 45 Misc. Rep. 572, 91 N. Y. Supp. 36.
Proceedings dismissed, with $10 costs and disbursements, and defendant remitted to her remedy in the court below.